Title: To John Adams from Samuel Allyne Otis, 23 February 1795
From: Otis, Samuel Allyne
To: Adams, John



Dear Sir
Philada. Feb 23d 1795

Probably this will find you very happy with your Lady & family, to whom the residents at 198 desire kind remembrances—
We had a curious election of pro tem—Mr Izard had in no trial more than one or two votes—The first tryal the Candidates were Livermore, Langdon & Tazewel. The 2d trial Livermore carried it. Who declined—A 3d trial was made and Tazewell & Langdon became candidates. The 4th time Tazewell had a majority. He is a man of education and a gentleman and will probably discharge himself handsomely—Whether chastisment or alurement would have been best on the present occasion I am not possitive, but rather fear this will make the subject incorrigible.
The treaty continues to be expected, whilst the ordinary business is various & pressing.
Your friends continue to regret your early departure, but I hope another year, as you are determined to bring Mrs Adams with you, I hope you will continue the Session.
I have the honor to be / your most obedient / humble Sert
Sam A. Otis